Exhibit 10.2

JOINDER AGREEMENT

This Joinder Agreement is made and entered into as of August 31, 2020, by and
among Steadfast Apartment Advisor, LLC, a Delaware limited liability company
(the “Advisor”), Steadfast Apartment REIT, Inc., a Maryland corporation (the
“Company”) and Steadfast Apartment REIT Operating Partnership, L.P. f/k/a
Steadfast Income REIT Operating Partnership, L.P., a Delaware limited
partnership that is the operating partnership of the Company (the “OP”).

WHEREAS, the Advisor and the Company are parties to that certain Amended and
Restated Advisory Agreement dated as of March 5, 2020 (as amended, the “Advisory
Agreement”) which provides for, among other matters, the management of the
Company’s day-to-day activities by the Advisor;

WHEREAS, the Advisor, the Company and the OP desire that the OP execute and
deliver this Joinder Agreement and thereby become a party to, bound by and have
the rights and benefits of the Advisory Agreement in the capacity as the
Company’s operating partnership;

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Joinder to the Advisory Agreement. By executing and delivering this Joinder
Agreement, the parties hereto hereby agree that the OP shall, and hereby does,
become a party to the Advisory Agreement, shall be entitled to receive the
services from Advisor as contemplated in the Advisory Agreement and shall be
bound by and comply with all of the terms, conditions and obligations of the
Advisory Agreement applicable to the Company. The signature page of this Joinder
Agreement shall also constitute the OP’s counterpart signature page to the
Advisory Agreement.

2. Complete Agreement. This Joinder Agreement and the Advisory Agreement contain
the complete agreement between the parties with respect to the subject matter
hereof and thereof and supersede any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof and thereof in any way.

3. Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Joinder Agreement or the terms of this Joinder
Agreement to produce or account for more than one of such counterparts. The
exchange of copies of this Joinder Agreement and of signature pages by facsimile
transmission, PDF or other electronic file shall constitute effective execution
and delivery of this Joinder Agreement as to the parties and may be used in lieu
of the original Joinder Agreement for all purposes. Signatures of the parties
transmitted by facsimile, PDF or other electronic file shall be deemed to be
their original signatures for all purposes.

4. Governing Law and Jurisdiction. This Joinder Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware.

[Signature page follows]

Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement on
the date first written above.

 

OP:              STEADFAST APARTMENT REIT OPERATING PARTNERSHIP, L.P.       By:
Steadfast Apartment REIT, Inc.       Its: General Partner       By:  

/s/ Ella S. Neyland

        Name: Ella S. Neyland         Title: Chief Financial Officer   COMPANY:
    STEADFAST APARTMENT REIT, INC.       By:  

/s/ Ella S. Neyland

        Name: Ella S. Neyland         Title: Chief Financial Officer   ADVISOR:
    STEADFAST APARTMENT ADVISOR, LLC       By:  

/s/ Ana Marie de Rio

        Name: Ana Marie del Rio         Title: Secretary  

[Signature Page to STAR Advisory Joinder Agreement]